ORDER .
PER CURIAM.
Larry Griggs (“Defendant”) appeals the judgment entered upon his conviction by a jury of first degree assault, section 565.050 RSMo 1994, armed criminal action, section 571.015 RSMo 1994, first degree burglary, section 569.160 RSMo 1994, and unlawful use of a weapon, section 571.030(4) RSMo 1994. Defendant was sentenced as a prior and persistent offender to concurrent prison terms of twenty-five years, twenty years, fifteen years, and five years, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a memorandum opinion, for their usé only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).